            Case 2:20-cv-01812-JFC
                 2:05-mc-02025 Document
                                   Document
                                        18881 Filed 11/20/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                     20-1812
MARC A. PARDOE,                                   Civil Action No. __________

       Plaintiff,

v.

UNIFUND CCR, LLC,

       Defendant.

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Unifund CCR, LLC (“Unifund”) is removing

the civil action captioned Marc A. Pardoe v. Unifund CCR, LLC, pending in the Court of

Common Pleas of Fayette County, Pennsylvania at Case Number 1829 of 2020, to the United

States District Court for the Western District of Pennsylvania pursuant to 28 U.S.C. §§ 1331,

1441, and 1446.

I.     INTRODUCTION

       1.      On October 15, 2020, Plaintiff Marc A. Pardoe (“Plaintiff”) initiated this civil

action by filing a Complaint in Civil Action against Unifund in the Court of Common Pleas of

Fayette County, Pennsylvania at Case Number 1829 of 2020. The Complaint in Civil Action

was served on Unifund on October 23, 2020. A true and correct copy of the Complaint in Civil

Action is attached hereto as Exhibit A. A true and correct copy of Plaintiff’s Proof of Service

by Certified Mail on Defendant Pursuant to PA.R.C.P. 405(c) is attached hereto as Exhibit B.

       2.      Plaintiff’s Complaint in Civil Action alleges that Unifund violated the federal Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq., by unlawfully bringing a

legal action against Plaintiff, by making false representations and engaging in deceptive conduct,

and by engaging in unfair or unconscionable means to collect or attempt to collect a debt.
              Case 2:20-cv-01812-JFC
                   2:05-mc-02025 Document
                                     Document
                                          18881 Filed 11/20/20 Page 2 of 4




Plaintiff’s Complaint in Civil Action asserts a cause of action for violations of the FDCPA, 15

U.S.C. §§ 1692a(3), (5), and (6), 1692i, 1692e, and 1692f (Compl., Count I).               Plaintiff’s

Complaint in Civil Action seeks actual damages, statutory damages, attorneys’ fees and costs,

and declaratory relief. (Compl., Prayer for Relief).

II.      THIS COURT HAS ORIGINAL SUBJECT MATTER JURISDICTION OF THIS
         CIVIL ACTION PURSUANT TO 28 U.S.C. § 1331.

         3.      This Court has original jurisdiction over Plaintiff’s claims for violations of the

FDCPA (Compl., Count I) pursuant to 28 U.S.C. § 1331 because the federal courts “shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States,” 28 U.S.C. § 1331, and this civil action (see, Compl., Count I) arises under the

FDCPA, a federal law. See, e.g., Zimmerman v. HBO Affiliate Group, 834 F.2d 1163 (3d Cir.

1987).

III.     UNIFUND  HAS   SATISFIED  THE                      PROCEDURAL               AND    VENUE
         REQUIREMENTS FOR REMOVAL.

         4.      Plaintiff’s Complaint in Civil Action was served on Unifund on October 23, 2020.

Therefore, removal is timely pursuant to 28 U.S.C. § 1446(b). 28 U.S.C. § 1446(b)(1) (“The

notice of removal of a civil action or proceeding shall be filed within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the initial pleading.”).

         5.      The Court of Common Pleas of Fayette County, Pennsylvania is located within

the Western District of Pennsylvania, see, 28 U.S.C. § 105(b), and venue for this action is proper

in the Western District of Pennsylvania pursuant to 28 U.S.C. § 1441(a) because the Western

District of Pennsylvania is the “district and division embracing the place where such action is

pending.”




                                                 2
             Case 2:20-cv-01812-JFC
                  2:05-mc-02025 Document
                                    Document
                                         18881 Filed 11/20/20 Page 3 of 4




        6.      Immediately following the filing of this Notice of Removal, Unifund will file a

Notice of Filing Notice of Removal in the Court of Common Pleas of Fayette County,

Pennsylvania and serve the same upon Plaintiff as required by 28 U.S.C. § 1446(d). A true and

correct copy of the Notice of Filing Notice of Removal (without Exhibit) is attached hereto as

Exhibit C.

IV.     NON-WAIVER AND RESERVATION

        7.      By removing this civil action to this Court, Unifund does not waive any defenses,

objections, or motions available under state or federal law. Unifund expressly reserves the right

to move for dismissal of some or all of Plaintiff’s claims and/or seek dismissal of Plaintiff’s

claims on grounds of lack of personal jurisdiction, improper venue, or under the doctrine of

forum non conveniens.

        WHEREFORE, Defendant Unifund CCR, LLC hereby gives notice that the civil action

captioned Marc A. Pardoe v. Unifund CCR, LLC pending in the Court of Common Pleas of

Fayette County, Pennsylvania at Case Number 1829 of 2020 is removed to the United States

District Court for the Western District of Pennsylvania pursuant to 28 U.S.C. §§ 1331, 1441, and

1446.

                                                    Respectfully submitted,

Dated: November 20, 2020                            /s/ Nicholas J. Godfrey
                                                    Nicholas J. Godfrey, Esq.
                                                    Pa. I.D. No. 312031
                                                    DINSMORE & SHOHL LLP
                                                    1300 Six PPG Place
                                                    Pittsburgh, PA 15222
                                                    412.288.5861 (t)
                                                    412.281.5055 (f)
                                                    nicholas.godfrey@dinsmore.com

                                                    Counsel for Defendant Unifund CCR, LLC




                                                3
          Case 2:20-cv-01812-JFC
               2:05-mc-02025 Document
                                 Document
                                      18881 Filed 11/20/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Removal was

served upon the following this 20th day of November, 2020 by the Court’s CM/ECF System

and/or U.S. Mail, First Class, and E-Mail:

                              Mark G. Moynihan, Esq.
                              Moynihan Law, P.C.
                              2 Chatham Center, Suite 230
                              Pittsburgh, PA 15219

                              Counsel for Plaintiff Marc A. Pardoe



                                                   /s/ Nicholas J. Godfrey
                                                   Nicholas J. Godfrey, Esq.
